ORDER

PER CURIAM.
Defendant was convicted by a jury trial of first-degree robbery for which he was sentenced to ten years imprisonment. Defendant’s Rule 29.15 motion was denied without an evidentiary hearing. Defendant appeals both the judgment entered upon his conviction and the denial of his 29.15 motion, which appeals have been consolidated. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that Defendant’s claims of error are without merit. An extended opinion would have no prece-dential value. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).